DETAILED ACTION
This action is in response to communications filed on April 26th, 2022.
Claims are 1 and 3-20 are hereby allowed.  Claims 1, 3-6, 9-10, and 16-17 are currently amended.  Claim 2 is currently canceled.
The present application claims priority to provisional application 62/571,493 filed on October 12th, 2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant’s arguments on page 6-7, filed on April 26th, 2022 regarding amendments to independent claims 1 and 16 are persuasive.  Specifically, the prior art of record (Kim in view of Hao) does not teach sharing information with IoT server using a first service layer protocol and selecting a third apparatus according to a policy.
Upon further search and consideration in the technology area of provisioning IoT devices using at least two service layer protocols, no prior art was identified as teaching: sharing a discovery response with an IoT server using a first service layer protocol, and selecting and registering a compatible IoT server, the compatibility of the IoT server being based on a repository of server information and a policy.
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keum		Pat. Pub.	2018/0316755
Gupta		Patent no.	9,979,606
Bhadra		Pat. Pub.	2017/0006141
Seed		Pat. Pub.	2015/0381776
Sohail		Patent no.	10,419,931
Ellis		Pat. Pub.	2017/0093915
Whittle		Pat. Pub.	2018/0191729
Daniels		Pat. Pub.	2019/0114061
Shah		Pat. Pub.	2018/0316673
Smith		Pat. Pub.	2017/0180208

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
5/27/22
/BLAKE J RUBIN/Examiner, Art Unit 2457